 Case1:15-cr-00565-VEC
Case  1:15-cr-00565-VEC Document
                         Document68-1
                                  69 Filed
                                      Filed07/18/16
                                            07/15/16 Page
                                                      Page11ofof77




                                              USDC SDNY
                                              DOCUMENT
                                              ELECTRONICALLY FILED
                                              DOC #:
                                              DATE FILED: 7/18/2016




                           Exhibit 6
 Case1:15-cr-00565-VEC
Case  1:15-cr-00565-VEC Document
                         Document68-1
                                  69 Filed
                                      Filed07/18/16
                                            07/15/16 Page
                                                      Page22ofof77




                           Exhibit 6
 Case1:15-cr-00565-VEC
Case  1:15-cr-00565-VEC Document
                         Document68-1
                                  69 Filed
                                      Filed07/18/16
                                            07/15/16 Page
                                                      Page33ofof77




                           Exhibit 6
 Case1:15-cr-00565-VEC
Case  1:15-cr-00565-VEC Document
                         Document68-1
                                  69 Filed
                                      Filed07/18/16
                                            07/15/16 Page
                                                      Page44ofof77




                           Exhibit 6
 Case1:15-cr-00565-VEC
Case  1:15-cr-00565-VEC Document
                         Document68-1
                                  69 Filed
                                      Filed07/18/16
                                            07/15/16 Page
                                                      Page55ofof77




                           Exhibit 6
   Case1:15-cr-00565-VEC
  Case  1:15-cr-00565-VEC Document
                           Document68-1
                                    69 Filed
                                        Filed07/18/16
                                              07/15/16 Page
                                                        Page66ofof77




July 18, 2016




                             Exhibit 6
 Case1:15-cr-00565-VEC
Case  1:15-cr-00565-VEC Document
                         Document68-1
                                  69 Filed
                                      Filed07/18/16
                                            07/15/16 Page
                                                      Page77ofof77




                           Exhibit 6
